Morillo v 623-631 W. 207th St., LLC (2022 NY Slip Op 03478)





Morillo v 623-631 W. 207th St., LLC


2022 NY Slip Op 03478


Decided on May 31, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 31, 2022

Before: Webber, J.P., Kern, Oing, Scarpulla, Pitt, JJ. 


Index No. 151942/16 Appeal No. 16033 Case No. 2021-01741 

[*1]Hilda Morillo, Plaintiff-Respondent,
v623-631 West 207th Street, LLC, Defendant-Appellant.


Ahmuty, Demers & McManus, Albertson (Kevin J. Murtagh, Sr. of counsel), for appellant.
Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for respondent.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered April 6, 2021, which, to the extent appealed from as limited by the briefs, denied defendant's motion to compel plaintiff to provide authorizations for the release of medical records from plaintiff's cardiologists, internist, and ophthalmologist, unanimously affirmed, without costs.
As the motion court properly found, defendant failed to show that plaintiff's heart condition or vision may have contributed to the accident in which she allegedly was injured. Further as plaintiff withdrew her loss of enjoyment of life claim, defendant failed to demonstrate how her claim that her health had been impaired as a result of the injuries sustained, required authorizations for the requested records from her
cardiologist, internist, and ophthalmologist (see Lafata v Verizon Communications Inc., 180 AD3d 575 [1st Dept 2020] Alford v City of New York, 116 AD3d 483, 484 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 31, 2022